Case 20-01022 Doc 12-4 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 4 - (A) Articles
       of Leeway Properties Inc. (Leeway) dated June 26 2003 Page 1 of 31
Case 20-01022 Doc 12-4 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 4 - (A) Articles
       of Leeway Properties Inc. (Leeway) dated June 26 2003 Page 2 of 31
Case 20-01022 Doc 12-4 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 4 - (A) Articles
       of Leeway Properties Inc. (Leeway) dated June 26 2003 Page 3 of 31
Case 20-01022 Doc 12-4 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 4 - (A) Articles
       of Leeway Properties Inc. (Leeway) dated June 26 2003 Page 4 of 31
Case 20-01022 Doc 12-4 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 4 - (A) Articles
       of Leeway Properties Inc. (Leeway) dated June 26 2003 Page 5 of 31
Case 20-01022 Doc 12-4 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 4 - (A) Articles
       of Leeway Properties Inc. (Leeway) dated June 26 2003 Page 6 of 31
Case 20-01022 Doc 12-4 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 4 - (A) Articles
       of Leeway Properties Inc. (Leeway) dated June 26 2003 Page 7 of 31
Case 20-01022 Doc 12-4 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 4 - (A) Articles
       of Leeway Properties Inc. (Leeway) dated June 26 2003 Page 8 of 31
Case 20-01022 Doc 12-4 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 4 - (A) Articles
       of Leeway Properties Inc. (Leeway) dated June 26 2003 Page 9 of 31
Case 20-01022 Doc 12-4 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 4 - (A) Articles
      of Leeway Properties Inc. (Leeway) dated June 26 2003 Page 10 of 31
Case 20-01022 Doc 12-4 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 4 - (A) Articles
      of Leeway Properties Inc. (Leeway) dated June 26 2003 Page 11 of 31
Case 20-01022 Doc 12-4 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 4 - (A) Articles
      of Leeway Properties Inc. (Leeway) dated June 26 2003 Page 12 of 31
Case 20-01022 Doc 12-4 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 4 - (A) Articles
      of Leeway Properties Inc. (Leeway) dated June 26 2003 Page 13 of 31
Case 20-01022 Doc 12-4 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 4 - (A) Articles
      of Leeway Properties Inc. (Leeway) dated June 26 2003 Page 14 of 31
Case 20-01022 Doc 12-4 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 4 - (A) Articles
      of Leeway Properties Inc. (Leeway) dated June 26 2003 Page 15 of 31
Case 20-01022 Doc 12-4 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 4 - (A) Articles
      of Leeway Properties Inc. (Leeway) dated June 26 2003 Page 16 of 31
Case 20-01022 Doc 12-4 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 4 - (A) Articles
      of Leeway Properties Inc. (Leeway) dated June 26 2003 Page 17 of 31
Case 20-01022 Doc 12-4 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 4 - (A) Articles
      of Leeway Properties Inc. (Leeway) dated June 26 2003 Page 18 of 31
Case 20-01022 Doc 12-4 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 4 - (A) Articles
      of Leeway Properties Inc. (Leeway) dated June 26 2003 Page 19 of 31
Case 20-01022 Doc 12-4 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 4 - (A) Articles
      of Leeway Properties Inc. (Leeway) dated June 26 2003 Page 20 of 31
Case 20-01022 Doc 12-4 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 4 - (A) Articles
      of Leeway Properties Inc. (Leeway) dated June 26 2003 Page 21 of 31
Case 20-01022 Doc 12-4 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 4 - (A) Articles
      of Leeway Properties Inc. (Leeway) dated June 26 2003 Page 22 of 31
Case 20-01022 Doc 12-4 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 4 - (A) Articles
      of Leeway Properties Inc. (Leeway) dated June 26 2003 Page 23 of 31
Case 20-01022 Doc 12-4 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 4 - (A) Articles
      of Leeway Properties Inc. (Leeway) dated June 26 2003 Page 24 of 31
Case 20-01022 Doc 12-4 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 4 - (A) Articles
      of Leeway Properties Inc. (Leeway) dated June 26 2003 Page 25 of 31
Case 20-01022 Doc 12-4 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 4 - (A) Articles
      of Leeway Properties Inc. (Leeway) dated June 26 2003 Page 26 of 31
Case 20-01022 Doc 12-4 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 4 - (A) Articles
      of Leeway Properties Inc. (Leeway) dated June 26 2003 Page 27 of 31
Case 20-01022 Doc 12-4 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 4 - (A) Articles
      of Leeway Properties Inc. (Leeway) dated June 26 2003 Page 28 of 31
Case 20-01022 Doc 12-4 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 4 - (A) Articles
      of Leeway Properties Inc. (Leeway) dated June 26 2003 Page 29 of 31
Case 20-01022 Doc 12-4 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 4 - (A) Articles
      of Leeway Properties Inc. (Leeway) dated June 26 2003 Page 30 of 31
Case 20-01022 Doc 12-4 Filed 04/22/20 Entered 04/22/20 16:53:02 Exhibit 4 - (A) Articles
      of Leeway Properties Inc. (Leeway) dated June 26 2003 Page 31 of 31
